DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

               GREGORY WATTS and MICHELLE GUNN,
                          Appellants,

                                       v.

      JP MORGAN CHASE BANK, N.A. and FEDERAL NATIONAL
                 MORTGAGE ASSOCIATION,
                         Appellee.

                                 No. 4D14-1825

                                [August 5, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Judge; L.T. Case No. 2008CA033361.

  Brian Korte of Korte and Wortman, P.A., West Palm Beach, for
appellants.

  No brief filed for appellee.

PER CURIAM.

   We accept the Bank’s concession of error, vacate the final judgment,
and remand with instructions that the trial court enter an involuntary
dismissal in favor of the Homeowners.

WARNER, GROSS and CONNER, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.